LINEAR TECHNOLOGY CORPORATION ROBERT H. SWANSON, JR. SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Robert H. Swanson, Jr. Second Amended and Restated Employment Agreement (the “Agreement”) is entered into as of November 5, 2008 (the “Effective Date”) by and between Linear Technology Corporation (the “Company”) and Robert H. Swanson, Jr. (“Executive”). WHEREAS, Executive and the Company executed the Robert H. Swanson, Jr. Employment Agreement in January 2002 (the “Initial Employment Agreement”); WHEREAS, Executive has since resigned from his employment as Chief Executive Officer of the Company, but at the request of the Board of Directors of the Company (the “Board”) pursuant to Section 3(f) of the Initial Employment Agreement, has agreed to remain Executive Chairman of the Board; WHEREAS, Executive and the Company executed the Robert H. Swanson, Jr. Amended and Restated Employment Agreement on October 18, 2005 (the “Amended Employment Agreement”); and WHEREAS, Executive and the Company desire to revise the Amended Employment Agreement to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (as it has been and may be amended from time to time) and the final regulations and any guidance promulgated thereunder (together, “Section 409A”). NOW, THEREFORE, in consideration of their mutual promises and intending to be legally bound, the parties agree as follows: 1.Duties and Scope of Employment. (a)Positions; Agreement Commencement Date; Duties.Following the Effective Date, Executive shall continue to serve as Executive Chairman of the Board, reporting to the Board.The period of Executive’s employment hereunder is referred to herein as the “Employment Term.”During the Employment Term, Executive shall render such business and professional services in the performance of his duties, consistent with Executive’s position within the Company, as shall reasonably be assigned to him by the Board. (b)Obligations.During the Employment Term, Executive shall devote his business efforts and time to the Company two to three days per week.Executive agrees, during the Employment Term, not to actively engage in any other employment, occupation or consulting activity for any direct or indirect remuneration without the approval of the Board that would result in a conflict of interest with the Company’s business. 2.At-Will Employment.Executive and the Company understand and acknowledge that Executive’s employment with the Company constitutes “at-will” employment.Subject to the Company’s obligation to provide severance benefits as specified herein, Executive and the Company acknowledge that this employment relationship may be terminated at any time, upon written notice to the other party, with or without good cause or for any or no cause, at the option either of the Company or Executive. 3.Compensation. (a)Base Salary.While employed by the Company, the Company shall pay the Executive as compensation for his services $425,000 (the “Base Salary”), divided by 365, and multiplied by each full day of service he performs as Executive Chairman of the Board.Such salary shall be paid periodically in accordance with normal Company payroll practices and subject to the usual, required withholding.Executive’s Base Salary shall be reviewed annually by the Compensation Committee of the Board (the “Committee”) for possible adjustments in light of Executive’s performance and competitive data. (b)Bonuses.Executive shall be eligible to earn a bonus under the Company’s 1996 Senior Executive Bonus Plan as specified by the Committee and will also be eligible to participate in the Key Employee Incentive Bonus Plan or any successor bonus plans to such plans (collectively, the “Bonus Plans”).Executive’s target bonus (the “Target Bonus”) for any six-month period will be his target bonus for the previous six-month period increased or decreased by the same percentage the total bonus pool for the Bonus Plans for the six-month period in question increased or decreased compared to the previous six-month period.By way of example only, if Executive’s Target Bonus for the first six-month period of a particular year is $1,000,000 and the total bonus pool for the Bonus Plans for the second six-month period of such year increases by 10% over the total bonus pool for the Bonus Plans for the first six-month period of such year, then Executive’s Target Bonus for second six-month period would be $1,100,000.Executive’s actual bonus for any particular period will equal the actual bonus to which he would have otherwise been entitled for such period divided by 365, and multiplied by each full day of service he performs for the Company as Executive Chairman of the Board during such period, or alternatively in such lesser amount as the Committee deems appropriate, but in no event more than 50% of the Target Bonus for any relevant period.Any such bonus will be paid promptly following the determination of whether and to what extent that it has been earned, but in no event after the later of (i) March 15 of the calendar year following the calendar year in which such determination is made and no longer subject to a substantial risk of forfeiture, or (ii) two and one-half months following the end of the fiscal year of the Company in which such determination is made and no longer subject to a substantial risk of forfeiture. (c)Benefits.During the Employment Term, Executive shall be eligible to participate in the employee benefit plans maintained by the Company that are applicable to other senior management to the full extent provided for under those plans, including health and other welfare plan participation, use of the Company airplane and pilot(s) as set forth in Section3(d) hereof, office space and secretary, but excluding participation in any Company employee stock purchase plan intended to qualify under Section 423 of the Code, and any Company 401(k) plan and any benefits and perquisites where continuing Executive’s participation would be either (i)contrary to statute or regulation, or (ii)highly impractical. (d)Use of Company Airplane.During the Employment Term, Executive shall be permitted to use, for personal purposes, the Company airplane and pilot(s), for up to 35% of the available flight time in any year; provided, however, that such use shall be subject to the Company’s reasonable policies and airplane usage requirements.Executive shall be fully grossed-up for any imputed taxable income recognized by virtue of such use so that the net effect to Executive is the same as if there was no imputed income.Executive will receive such payments no later than the end of the calendar year following the calendar year in which Executive remits the applicable taxes to the relevant tax authorities. (e)Severance Prior to a Change of Control. (i)Voluntary Termination for Good Reason; Involuntary Termination Other Than for Cause.If, prior to a Change of Control (as defined herein), Executive’s tenure as Executive Chairman of the Board, terminates due to (i)a voluntary termination for “Good Reason” (as defined herein) where the grounds for the Good Reason are not cured by the Company within 30 days following receipt of written notice specifying the grounds from Executive, or (ii)an involuntary termination by the Company other than for “Cause” (as defined herein), then, subject to Section 5, Executive executing and not revoking a standard form of mutual release of claims with the Company and not breaching the terms of Section12 hereof, (i)all of Executive’s Company stock options (together with other rights to purchase or receive Company common stock) and restricted stock (including restricted stock units and similar awards) shall immediately accelerate vesting as to 100% of the then unvested amount of such award; (ii)Executive shall receive continued payments of severance pay for 12 months following the date of such termination at a rate equal to (A)Executive’s annual Base Salary rate as in effect on the date of such termination, plus (B) two times the average of his Target Bonus for the four six-month bonus periods prior to the date of such termination (which amount related to the average Target Bonus will be payable in equal installments over such 12-month period), in each case, as if Executive had performed services as Executive Chairman of the Board on a full-time basis with no limitation on the amount of his actual compensation (e.g., Executive’s bonus would not be limited to 50% of his Target Bonus for any particular period)), less applicable withholding and payable in accordance with the Company’s standard payroll practices (the “Severance Payment”); (iii)the Company shall reimburse Executive for premiums paid for continued health and dental benefits for Executive and his covered dependents for the lesser of (A) 18 months from the date of Executive’s termination of employment, payable when such premiums are due (provided Executive validly elects to continue coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or (B) the date upon which Executive and his covered dependents are covered by similar plans of Executive’s new employer (the “COBRA Coverage”). For purposes of this Agreement, “Cause” shall mean (i)an act of personal dishonesty taken by Executive in connection with his responsibilities hereunder and intended to result in substantial personal enrichment of Executive; (ii)Executive being convicted of, or plea of nolo contendere to, a felony; (iii)a willful act by Executive which constitutes gross misconduct and which is injurious to the Company; and (iv)following delivery to Executive of a written demand for performance from the Company which describes the basis for the Company’s reasonable belief that Executive has not substantially performed his duties, continued violations by Executive of Executive’s obligations to the Company which are demonstrably willful and deliberate on Executive’s part. For purposes of this Agreement, “Good Reason” means, without Executive’s express consent, (i)a material reduction of Executive’s duties, title, authority or responsibilities, relative to Executive’s duties, title, authority or responsibilities as in effect immediately prior to such reduction, or the assignment to Executive of such reduced duties, title, authority or responsibilities; (ii)a material reduction, of the facilities and perquisites (including office space and location) available to Executive immediately prior to such reduction, other than a reduction generally applicable to all senior management of the Company; (iii)a reduction by the Company in the Base Salary of Executive as in effect immediately prior to such reduction; (iv)a material reduction by the Company in the aggregate level of employee benefits, including Target Bonuses, to which Executive was entitled immediately prior to such reduction with the result that Executive’s aggregate benefits package is materially reduced (other than a reduction that generally applies to Company employees); (v)the relocation of Executive to a facility or a location more than 35 miles from Executive’s then present location); or (vi)any act or set of facts or circumstances which would, under California case law or statute constitute a constructive termination of Executive; provided, however, that Executive agrees that Executive’s transition from Chief Executive Officer and Chairman of the Board to Chairman pursuant to Section3(f) of the Initial Employment Agreement and the related reductions in pay, responsibilities and the like did not constitute Good Reason. Executive shall not be required to mitigate the value of any severance benefits contemplated by this Agreement, nor shall any such benefits be reduced by any earnings or benefits that the Executive may receive from any other source; provided, however, that if Executive receives severance benefits hereunder, he expressly waives the right to receive severance benefits under any other severance plan or policy of the Company. (ii)Voluntary Termination Other than for Good Reason; Involuntary Termination for Cause.Except as provided otherwise in Sections3(g) hereof, in the event Executive terminates his employment voluntarily other than for Good Reason or is involuntarily terminated by the Company for Cause, then all vesting of Executive’s stock options (together with other rights to purchase or receive Company common stock) and restricted stock (including restricted stock units and similar awards) shall terminate immediately and all payments of compensation by the Company to Executive hereunder shall immediately terminate (except as to amounts already earned). (f)Change of Control Benefits.In the event of a “Change of Control” (as defined herein), Executive shall receive the benefits specified in Section 3(e)(i) above (including 100% vesting acceleration); provided that the Severance Payment shall be payable in a lump-sum within five days following the Change of Control and the COBRA Coverage shall be extended to Executive upon any subsequent termination of his employment, whether or not for Cause or Good Reason, subject to Section 5.In the event Executive’s tenure as Executive Chairman of the Board terminates following a Change of Control, for any or no reason, including pursuant to Section 3(g) hereof, Executive shall not be entitled to any additional compensation (excepts as to amounts already earned and payments and benefits due pursuant to Section3(e)). For purposes of this Agreement, “Change of Control” shall mean the occurrence of any of the following events: (i)Change in Ownership of the Company.A change in the ownership of the Company, which is deemed to occur on the date that any one person, or more than one person acting as a group (“Person”), acquires ownership of the stock of the Company that, together with the stock held by such Person, constitutes more than 50% of the total voting power of the stock of the Company; or (ii)Change in Effective Control of the Company.A change in the effective control of the Company, which is deemed to occur on the date that a majority of members of the Board is replaced during any 12-month period by directors whose appointment or election was not endorsed by a majority of the membersof the Board prior to the date of the appointment or election.For purposes of this clause (ii), if any Person is considered to be in effective control of the Company, the acquisition of additional control of the Company by the same Person will not be considered a Change of Control; or (iii)Change in Ownership of a Substantial Portion of the Company’s Assets.A change in the ownership of a substantial portion of the Company’s assets, which is deemed to occur on the date that any Person acquires (either is one transaction or in multiple transactions over the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the Company that have a total gross fair market value equal to or more than 50% of the total gross fair market value of all of the assets of the Company immediately prior to such acquisition or acquisitions.For purposes of this subsection (iii), gross fair market value means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. For purposes of the above sections, persons will be considered to be acting as a group if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock, or similar business transaction with the Company. Notwithstanding the foregoing provisions of this definition, a transaction will not be deemed a Change of Control unless the transaction qualifies as a “change in control event” within the meaning of Section 409A. (g)Voluntary Termination when Executive is 65 or Older.In the event that on or after his 65th birthday, Executive (i)voluntarily terminates as Executive Chairman of the Board, and, (ii)if he is then employed by the Company, voluntarily terminates such employment, then Executive shall receive the same benefits as if such voluntary termination was a voluntary termination for Good Reason, which will entitle him to severance benefits under Section 3(e)(i), and, if applicable, paid and provided as set forth in Section 3(f). 4.Death or Total Disability of Executive. (a)Death.Upon Executive’s death while Executive is an employee or consultant of the Company, then (i)employment hereunder shall automatically terminate; (ii)all of Executive’s Company stock options (together with other rights to purchase or receive Company common stock) and restricted stock (including restricted stock units and similar awards) shall immediately accelerate vesting as to 50% of the then unvested amount of such award, and all subsequent vesting of Executive’s stock options (together with other rights to purchase or receive Company common stock) and restricted stock (including restricted stock units and similar awards) shall terminate immediately; and (iii)all payments of compensation by the Company to Executive hereunder shall immediately terminate (except as to amounts already earned). (b)Disability.Upon Executive’s becoming permanently and totally disabled (as defined in accordance with Code Section 22(e)(3) or its successor provision) while Executive is an employee of the Company, then employment hereunder shall automatically terminate and all payments of compensation by the Company to Executive hereunder shall immediately terminate (except as to amounts already earned), and all vesting of Executive’s stock options (together with other rights to purchase or receive Company common stock) and restricted stock (including restricted stock units and similar awards) shall terminate immediately. 5.Section 409A.Notwithstanding anything to the contrary in this Agreement, no Deferred Compensation Separation Benefits (as defined below) shall become payable under this Agreement until Executive has a “separation from service” within the meaning of Section 409A.Further and notwithstanding anything to the contrary in this Agreement and solely with respect to the timing of the payment of any severance payments or benefits, if Executive is a “specified employee” within the meaning of Section 409A at the time of Executive’s termination, other than a termination due to Executive’s death, then any severance payments payable to Executive pursuant to this Agreement, if any, and any other severance payments or separation benefits which may be considered deferred compensation under Section 409A (together, the “Deferred Compensation Separation Benefits”) otherwise due to Executive on or within the six-month period following Executive’s termination shall accrue during such six-month period and shall become payable in a lump sum payment on the date six months and one-day following the date of Executive’s termination of employment, unless Executive dies following the termination of his employment, in which case, the Deferred Compensation Separation Benefits shall be paid to Executive’s estate as soon as practicable following his death.All subsequent Deferred Compensation Separation Benefits, if any, shall be payable in accordance with the payment schedule applicable to each payment or benefit.It is the intent of this Agreement to comply with the requirements of Section 409A so that none of the severance payments and benefits to be provided hereunder shall be subject to the additional tax imposed under Section 409A, and any ambiguities herein shall be interpreted to so comply.The Company and Executive agree to work together in good faith to consider amendments to this Agreement and to take such reasonable actions that are necessary, appropriate or desirable to avoid imposition of any additional tax or income recognition prior to actual payment to Executive under Section 409A. 6.Golden Parachute Excise Tax Full Gross-Up. (a)In the event that the benefits provided for in this Agreement or otherwise payable to Executive constitute “parachute payments” within the meaning of Section280G of the Code and will be subject to the excise tax imposed by Section4999 of the Code, then Executive shall receive (i)a payment from the Company sufficient to pay such excise tax, plus (ii)an additional payment from the Company sufficient to pay the excise tax and federal and state income and employment taxes arising from the payments made by the Company to Executive pursuant to this sentence.Executive shall receive such payments no later than the end of calendar year following the calendar year in which Executive remits the applicable taxes to the relevant tax authorities. (b)Unless the Company and the Executive otherwise agree in writing, the determination of Executive’s excise tax liability and the amount required to be paid under this Section6 shall be made in writing by the Company’s independent auditors who are primarily used by the Company immediately prior to the Change of Control (the “Accountants”).For purposes of making the calculations required by this Section6, the Accountants may make reasonable assumptions and approximations concerning applicable taxes and may rely on reasonable, good faith interpretations concerning the application of Sections280G and 4999 of the Code.The Company and Executive shall furnish to the Accountants such information and documents as the Accountants may reasonably request in order to make a determination under this Section.The Company shall bear all costs the Accountants may reasonably incur in connection with any calculations contemplated by this Section6. 7.Assignment.This Agreement shall be binding upon and inure to the benefit of (a)the heirs, beneficiaries, executors and legal representatives of Executive upon Executive’s death and (b)any successor of the Company.Any such successor of the Company shall be deemed substituted for the Company under the terms of this Agreement for all purposes.As used herein, “successor” shall include any person, firm, corporation or other business entity which at any time, whether by purchase, merger or otherwise, directly or indirectly acquires all or substantially all of the assets or business of the Company.None of the rights of Executive to receive any form of compensation payable pursuant to this Agreement shall be assignable or transferable except through a testamentary disposition or by the laws of descent and distribution upon the death of Executive.Any attempted assignment, transfer, conveyance or other disposition (other than as aforesaid) of any interest in the rights of Executive to receive any form of compensation hereunder shall be null and void. 8.Notices.All notices, requests, demands and other communications called for hereunder shall be in writing and shall be deemed given if (i)delivered personally or by facsimile, (ii)one-day after being sent by Federal Express or a similar commercial overnight service, or (iii)three days after being mailed by registered or certified mail, return receipt requested, prepaid and addressed to the parties or their successors in interest at the following addresses, or at such other addresses as the parties may designate by written notice in the manner aforesaid: If to the Company:Linear
